         Case 1:19-cv-01549-DAD-JLT Document 20 Filed 09/02/20 Page 1 of 3


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9
                                     EASTERN DISTRICT OF CALIFORNIA
10
11   BRIDGETTE MORTON,                                             Case No.: 1:19-CV-01549 DAD JLT

12                    Plaintiffs,                                  ORDER DENYING STIPULATION TO AMEND
             v.                                                    THE CASE SCHEDULE
13
                                                                   (Doc. 19)
14   TRINITY SERVICES GROUP, INC., et al.,

15                    Defendants.

16
17           The parties have stipulated to amend the case schedule. They say only that they agree to amend

18   the schedule, that the COVID-19 pandemic has caused delays in conducting discovery1, that they have

19   discovered a need for additional discovery, and they would like to explore participating in mediation.

20   (Doc. 19 at 2) The stipulation is DENIED.

21           Once entered by the court, a scheduling order “controls the course of the action unless the court

22   modifies it.” Fed. R. Civ. P. 16(d). According to Fed. R. Civ. P. 16(b)(3), a case schedule may be

23   modified only for good cause and only with the judge’s consent. Fed. R. Civ. P. 16(b). In Johnson v.

24   Mammoth Recreations, Inc., 975 F.2d 604, 610 (9th Cir. 1992), the Court explained,

25           . . . Rule 16(b)’s “good cause” standard primarily concerns the diligence of the
             party seeking the amendment. The district court may modify the pretrial schedule
26           “if it cannot reasonably be met despite the diligence of the party seeking the

27
     1
      The Court recalls that they mentioned these delays back in May after which the Court urged them to accept that the
28   COVID-19 pandemic required them to take a different approach to discovery and, despite the pandemic, investigate
     alternative methods so they could meet the deadlines set forth in the case schedule. (Doc. 16)

                                                               1
           Case 1:19-cv-01549-DAD-JLT Document 20 Filed 09/02/20 Page 2 of 3


1             extension.” Fed.R.Civ.P. 16 advisory committee’s notes (1983 amendment) . .
              .[T]he focus of the inquiry is upon the moving party’s reasons for seeking
2             modification. . . If that party was not diligent, the inquiry should end.

3    Johnson, at 609. Parties must “diligently attempt to adhere to that schedule throughout the

4    subsequent course of the litigation.” Jackson v. Laureate, Inc., 186 F.R.D. 605, 607 (E.D. Cal.

5    1999); see Marcum v. Zimmer, 163 F.R.D. 250, 254 (S.D. W.Va. 1995).

6             The stipulation fails to detail any of the discovery conducted or that which remains to be

7    done. Second, they fail to describe the circumstances leading to their discovery of the need to

8    conduct further investigation of the matter, when they made this discovery or why they could not

9    have discovered it earlier. The scheduling order also reads, “The dates set in this order are firm

10   and will not be modified absent a showing of good cause even if the request to modify is made

11   by stipulation. Stipulations extending the deadlines contained herein will not be considered

12   unless they are accompanied by affidavits or declarations, and where appropriate attached

13   exhibits, which establish good cause for granting the relief requested.” Id. at 8, emphasis in the

14   original. Thus, they have not demonstrated good cause to amend the case schedule.

15            The Court notes also that one deadline they seek to amend lapsed weeks ago. Another will

16   lapse in three weeks. The scheduling order warns against attempting to amend case deadlines close

17   to their expiration. The order reads, “No motion to amend or stipulation to amend the case

18   schedule will be entertained unless it is filed at least one week before the first deadline the

19   parties wish to extend.” (Doc. 11 at 4, emphasis in the original.) The position of counsel that

20   they can extend a deadline after it has passed is unsupported by legal authority.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                        2
        Case 1:19-cv-01549-DAD-JLT Document 20 Filed 09/02/20 Page 3 of 3


1           The parties also fail to demonstrate why the possible desire to settle the case is a situation that

2    they could not have anticipated at the time when the Court scheduled the case. Notably, in part, the

3    “good cause” standard requires the parties to demonstrate that “noncompliance with a Rule 16 deadline

4    occurred or will occur, notwithstanding her diligent efforts to comply, because of the development of

5    matters which could not have been reasonably foreseen or anticipated at the time of the Rule 16

6    Scheduling conference . . .” Jackson, 186 F.R.D. at 608, emphasis added. Moreover, four months ago,

7    the Court reminded the parties “of their obligation to complete all discovery within the time frames set

8    forth in the Scheduling Order.” (Doc. 16) It appears they did not take this reminder to heart. In any

9    event, because the stipulation utterly fails to demonstrate good cause to amend the case schedule, it is

10   DENIED.

11
12   IT IS SO ORDERED.

13      Dated:     September 1, 2020                            /s/ Jennifer L. Thurston
14                                                      UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       3
